DETAILED ACTION
This Office Action is in response to communications filed 12/21/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
This Application is a Continuation of parent application 15/149,789.  
Application 15/149,789 is a Continuation of parent application 11/924,544.  
Application 11/924,544 is based on provisional 60/862,977.
Provisional 60/862,977 has a priority filing date of 10/25/2006.
Applicant has canceled claims 1-20.
Applicant has added new claims 21-38.
Claims 21-38 are presented for examination.


Information Disclosure Statement
Most of the references listed in the IDS submitted 2/2/2021 were considered. For instance, references 1-24 were considered.  However, references 25 and 26 were not considered because no copy of these documents was provided.
The information disclosure statement filed 2/2/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
NOTE:  There are two “blank” entries related to Information Disclosure Statement listed in the Application’s file wrapper.  Based on this, it does appear that Applicant did attempt to provide a copies for both references 25 and 26.  It is likely that the copies of these documents were submitted improperly.  Applicant will simply need to resubmit the copies of these documents properly in order for references 25 and 26 to be considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 21 recites: determining… that at least a threshold number of unique visitors visit a first personal space of a first user within a given social network; determining that fewer than the threshold number of unique visitors visit a second personal space of a second user within the given social network; based on the determination that (i) at least the threshold number of unique visitors visit the first personal space of the first user, and (ii) fewer than the threshold number of unique visitors visit the second personal space of the second user, displaying, through a user interface provided to the first user but not the second user, a list of third parties that are available to provide content for inclusion in the first personal space of the first user within the given social network; receiving, from the first user, input specifying a selection of a particular third party from the list of third parties; and in response to receiving the input specifying the selection of the particular third party from the list of third parties, providing… within presentations of the first personal space of the first user within the given social network to visitors of the first personal space, content supplied by the particular third party specified in the input received from the first user. This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed invention is determining threshold data, determining a second threshold data, displaying data based on those determining, receiving input data, and providing content data.  These are being performed as activities related to advertising, marketing, and/or sales.  For instance, the steps of the claims describe offering to place content/advertisements on a user’s page that has above a threshold number of views. This is something that may be useful or valuable in within the context of advertising/marketing/sales, but it is not something that improves computers or computing technology itself. Applicant is essentially just taking the concept of offering advertisement opportunities to venues that have a high amount of traffic and attempting to apply it to a computer environment, using nothing but generic computers performing generic computer functions.  Applicant is merely taking an advertising concept that exists outside of computer technology and simply attempting to apply it to the context of a computer environment.  The invention does not recite the use of any significant computer technology or describe any sort of technical solution for a problem. The steps just recite determining threshold data, displaying data, receiving input data, and providing/outputting data for purposes of advertising/marketing.  This is just performing the basic functions of receiving, manipulating, and outputting of data.   
In addition, under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process,” because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  The claimed invention is determining threshold data, determining a second threshold data, displaying data based on those determining, receiving input data, and providing content data.  These just describe receiving of data, manipulating data, and outputting of data.  These are essentially database-like functions, which can be performed without the use of computer technology, such as a card-file or ledger system. Even if some technology were to be used, at most, this could be implemented using any widely available generic database software (such as Access, SQL, Oracle, etc.), using nothing more than generic computers performing generic computer database functions.  For instance, any common and mainstream database using its basic functionality can perform this sort of data manipulation functions.  Furthermore, a human using the mind or by pen and paper can perform the claimed steps, which describe little more than just database-like and data manipulation functionality.  For instance, a human can determine if something meets a threshold number, based on that determination display/output data, receive data, and output data. As an example, a human can determine that a particular person’s venue has a certain amount of traffic/views, provide information pertaining to advertisers to the person based on that determination, receive selection information from the person, and provide the person result information/data from the selection.  A human can perform these steps which are just determining data, receiving data, and outputting data. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Therefore, the claimed invention is considered to fall within the groupings of both: 1) “certain methods of organizing human activity” as the claim limitations involve advertising, marketing activities, as well as the following of rules and/or instructions; and 2) “mental processes” as the claim limitations involve steps that may be performed by a human in the mind or by pen and paper. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “processor” which refers to a generic computer processor that performs the firs determining step and outputting of data; a “social network” which generically refers to a type of website.”  There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The additional elements of the claim are merely generic computer components and generic computer features, which serve to do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Furthermore, the claims recite steps that may be performed by a human using the mind or pen and paper (automating mental tasks), and the steps are merely determining/processing data, displaying/outputting data, and receiving data (receiving, processing, and storing data; electronic recordkeeping; and receiving or transmitting data over a network).  (See Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is directed to an abstract idea and is not patent eligible.
With respect to dependent claims 22-27, the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above. Claim 22 does recite elements that is considered to be an “additional elements.”  These additional elements are “content pages” of a “website,” which are just generic references to webpages, and does not integrate the abstract idea into a practical application or considered to be significantly more. These dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 22-27, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).
Claims 28-34 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 21-27 above. The system of independent claim 28 recites “A system, comprising: one or more processors; and one or more computer-readable devices including instructions that, when executed by the one or more processors, cause performance of operations including…".  It is clear that claim 28 is just the system embodiment of the method of claim 21 and nothing significantly more.  The system at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 28, other than those discussed under claim 1 above.
The limitations of dependent claims 29-34 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Claim 29 does recite elements that is considered to be an “additional elements.”  These additional elements are “content pages” of a “website,” which are just generic references to webpages, and does not integrate the abstract idea into a practical application or considered to be significantly more.  These dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 28, and dependent claims 29-34 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claims 35-38 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 21-27 above. The medium of independent claim 35 recites “A non-transitory computer readable medium having instructions stored thereon, which, when executed by one or more processors, cause the one or more processors to perform operations comprising…".  It is clear that claim 35 is just the medium embodiment of the method of claim 21 and nothing significantly more.  The medium at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 35, other than those discussed under claim 1 above.
The limitations of dependent claims 36-38 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Claim 36 does recite elements that is considered to be an “additional elements.”  These additional elements are “content pages” of a “website,” which are just generic references to webpages, and does not integrate the abstract idea into a practical application or considered to be significantly more. These dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 35, and dependent claims 36-38 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26, 29, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, 29, and 36 recites the limitation "wherein the first personal space of the first user and the first personal space of the second user are different content pages of a website."  There is insufficient antecedent basis for this limitation in the claim.  Specifically, this is in regards to the “first personal space of the second user.”  There is no prior recitation of a “first personal space” for the “second user,” only a “first personal space” for a “first user.”  Claims 22, 29, and 36 depend on independent claims 21, 28, and 35 respectively.  Independent claims 21, 28, and 35 recite a “second personal space” for a “second user,” but does not recite a “first personal space” for a “second user,” only a “first personal space” for a “first user.”
 Therefore, claims 22, 29, and 36 are rejected under §112(b) as being indefinite due to this lack of antecedent basis for “the first personal space of the second user.”
Claims 23-26 are also rejected because they depend on claim 22.
For purposes of examination, “the first personal space of the second user” is being interpreted as “the second personal space of the second user.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ader				2002/0178054
Permision-based Marketing and Delivery System and Method
Staib et al.			2007/0282693
Method For Dynamically Building Documents Based On Observed Internet Activity
Work et al.			2006/0042483
Method And System For Reputation Evaluation Of Online Users In A Social Networking Scheme
Arauz				2007/0005424
Computer Implemented Method For The Purchase Of An Endorsed Message Transmission Between Associated Individuals




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682